UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7193


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

REGINALD CORNELL JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:05-cr-00466-JRS-1)


Submitted:    September 4, 2009           Decided:   September 17, 2009


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Reginald Cornell Jones, Appellant Pro Se.       Norval George
Metcalf, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald Cornell Jones seeks to appeal the district

court’s order denying his motion for reduction of sentence under

18 U.S.C. § 3582 (2006).              In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.        Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez,    210       F.3d   309,    310     (5th   Cir.    2000)   (holding      § 3582

proceeding       is    criminal     in     nature   and     ten-day      appeal   period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                          Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The       district      court     entered      its   order    denying    the

motion for reduction of sentence on April 23, 2009.                        Jones filed

the notice of appeal on June 1, 2009, ∗ after the ten-day period

expired    but    within      the    thirty-day      excusable      neglect       period.

Because    the    notice     of     appeal    was   filed    within      the   excusable

neglect period, we remand the case to the district court for the

court to determine whether Jones has shown excusable neglect or

     ∗
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                              2
good cause warranting an extension of the ten-day appeal period.

The record, as supplemented, will then be returned to this court

for further consideration.     We defer action on the Government’s

motion   to   dismiss,   pending   the   district   court’s   excusable

neglect determination.

                                                               REMANDED




                                   3